Title: To James Madison from Eli Whitney, [ca. August 1814]
From: Whitney, Eli
To: Madison, James


        
          [ca. August 1814]
        
        The Memorial of the Subscriber, Respectfully represents, That in the year 1812 he entered into a specific and formal Contract with the Secretary of War, to manufacture 15,000 muskets for the use of the UStates. That some time afterwards said Contract was placed in the hands of Callender Irvine Esq. Commsry. Genl. of purchases, with directions to see it executed; whereupon a correspondence ensued, in which the said Commissa[r]y set up demands and assumed powers, which to your memorial[ist] appeared to be altogether unreasonable and unjust—and which induced your memorialist to apply to the Secretary of War for relief.
        The Secretary of war has signified his willingness that the contract may go on; but notwithstanding the earnest solicitations of your memorialist, insists on leaving the business in the hands and under the controul of Mr. Irvine. Your memorialist therefore respectfully solicits that you will have the goodness to examine the correspondence between him & Mr. Irvine and the other papers relating to the subject, which are in the War Department, and decide whether, after what has past, your memorialist ought to

be satisfied that Mr Irvine will hereafter pursue a fair and impartial course in the numerous transactions & the long to be continued correspondence which are necessarily connected with the ex[e]cution of so extensive a Contract—and whether considerations of justice as well as delicacy towards Mr. Irvine may not render it proper that this business should be placed in the hands of some other officer or agent of the Government. With a hope that he will not be considered as having made an improper request, your memorialist subscribes himself, Very Respectfully, yr. Obdt. Servt.
        
          E. Whitney
        
      